                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Darla M. Buckland,

       Plaintiff,

               v.                                         Case No. 1:18cv494

Commissioner of Social Security,                          Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on August 12, 2019 (Doc. 16).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file objections

to the Report and Recommendation in a timely manner. United States v. Walters, 638

F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 16) have

been filed and, on August 27, 2019, the R&R mailed to Plaintiff was returned to the

Clerk’s Office as undeliverable. However, proper notice would have been provided to

Plaintiff had she kept the Court apprised of her current address. By failing to keep the

Court informed of her current address, Plaintiff demonstrates a lack of prosecution of her

action. See, e.g., Theede v. U.S. Dep't. of Labor, 172 F.3d 1262, 1265 (10th Cir. 1999)

(holding that failure to object to a magistrate judge's report and recommendation because

of party's failure to bring to the court's attention a change in address constitutes failure

to object in a timely manner, and holding that because the report was mailed to the last

known address, it was properly served and party waived right to appellate review). See

                                              1
also Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (holding that a pro se litigant has

an affirmative duty to diligently pursue the prosecution of his cause of action); Barber v.

Runyon, No. 93–6318, 1994 WL 163765, at *1 (6th Cir. May 2, 1994) (holding that a pro

se litigant has a duty to supply the court with notice of any and all changes in his address).

       Accordingly, it is ORDERED that the R&R (Doc. 16) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

decision by the Commissioner is AFFIRMED and this case is closed.

       IT IS SO ORDERED.

                                                  _/s Michael R. Barrett_________
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              2
